Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Election Response
The Election filed 04/18/2022 in response to the Office Action of 02/23/2022 is acknowledged. Applicant elected with traverse Group I, claims 1, 9, 14, 16, 18-21, 24, 25, 27-30, 33-34, 36-38, 60, 61, 63, and 65 the species of a) C1 comprises an engineered CBeta and C3 comprises an engineered CAlpha, b) S56C in CBeta and T49C in CAlpha, c) native glycosylation site in the engineered CBeta is N69, and the native glycosylation sites in the engineered CAlpha are N34, N68, and N79, d) SEQ ID NO: 44 for CAlpha and SEQ ID NO 34 for CBeta, and 3) SEQ ID NO 50 for the first conjugation domain and SEQ ID NO 52 for the second conjugation domain.  
Applicants argue that that searching and examining all of the claims in Groups I-III together will not impose a serious burden on the Examiner. 
The arguments have been considered but are not persuasive because search burden does not constitute grounds for restriction when considering lack of unity for applications filed as a National Stage entry under 35 U.S.C. 371. As stated in the restriction, the inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The technical feature linking Groups I-III appears to be a polypeptide complex, wherein the first polypeptide comprises a VH domain linked to a TCR constant region
and a VL linked to a second TCR constant region. However, said technical feature does not constitute a special technical feature in view of Demarest et al (WO2014014796A1). Demarest teaches a polypeptide complex, wherein the first polypeptide is a first and second polypeptide are antibodies linked to a T-cell receptor constant domain (Claims, pg. 2-3). Therefore, the technical feature linking the inventions of Groups I-III does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art. Accordingly, Groups I-III are not so linked by the same or corresponding special technical features to form a single general inventive concept and restriction for examination purposes as indicated is proper.
 Thus, “special technical feature” does not define a contribution over the prior art. For these reasons, the restriction requirement is deemed to be proper and is therefore made FINAL.
Claims 1, 9, 14, 16, 18-21, 24, 25, 27-30, 33, 34, 36-38, 40, 48, 53, 55, 57-61, 63, 65, 69, 70, and 91 are pending. Claims 40, 48, 53, 55, 57, 58, 59, 69, 70, and 91 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claims 24, 25, 28-30, 33, 34, 36-38 are withdrawn as being drawn to non-elected species. Examiner has rejoined the species of a) C1 comprises an engineered CAlpha, and C2 comprises an engineered CBeta (claims 9 and 21) and b) and the SEQ ID NOs 33 and 43 (claim 19). Claims 1, 9, 14, 16, 18, 19, 20, 21, 27, 60, 61, 63 and 65 are currently under prosecution.
Claim Objections
Applicant is advised that should claim 18 be found allowable, claim 27 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14, 16, 18 and 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Without a SEQ ID NO, it is unclear what amino acid residues the claims are referencing. For example, claims 18 and 27 recite the engineered CBeta lacks an FG loop encompassing the amino acid residues 101-117 of the native CBeta. The state of the art indicates that the FG loop is not located at amino acid residues of 101-117 of the native CBeta. For example, Sasada et al (2002) (Involvement of the TCR Cß FG Loop in Thymic Selection and T Cell Funtion, JEM, Vol. 195, 2002) teaches that the FG loop on human CBeta is located across residues 212-219 and 232-243 (Figure 1). Therefore, it is unclear what amino acid residues the claims are referencing.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 61, 63 and 65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (2015) (Protein Design of IgG/TCR chimeras for the co-expression of Fab-like moieties within bispecific antibodies, mAbs, vol. 7, 2015)
Wu teaches a polypeptide complex comprising: 1) a first polypeptide comprising, from N-terminus to C-terminus, a first heavy chain variable domain (VH) of a first antibody operably linked to a first T-cell receptor (TCR) constant region (C1), and 2) a second polypeptide comprising, from N-terminus to C-terminus, a first light chain variable domain (VL) of the first antibody operably linked to a second constant region (C2), wherein C1 and C2 are capable of forming a dimer comprising at least one non-native interchain bond between C1 and C2, and the non-native interchain bond is capable of stabilizing the dimer, and the first antibody has a first antigenic specificity. Wu teaches that the C1 comprises either an engineered CAlpha, and C2 comprises an engineered CBeta, and wherein the first VH is operably linked to a C1 at a first conjugation domain and wherein the first VL is operably linked to C2 at a second conjugation domain. Wu further teaches the method of producing the polypeptide comprising, an isolated polynucleotide encoding the polypeptide complex, an isolated vector comprising the polynucleotide, and a host cell comprising the isolated polynucleotide. 
(Figure 1 A/D; pg 365; Methods) 
Claim(s) 1, 9, 61, 63 and 65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demarest et al (US20150183877A1; Publication Date: 07/02/2015).
Demarest teaches a polypeptide complex comprising: 1) a first polypeptide comprising, from N-terminus to C-terminus, a first heavy chain variable domain (VH) of a first antibody operably linked to a first T-cell receptor (TCR) constant region (C1), and 2) a second polypeptide comprising, from N-terminus to C-terminus, a first light chain variable domain (VL) of the first antibody operably linked to a second constant region (C2), wherein C1 and C2 are capable of forming a dimer comprising at least one non-native interchain bond between C1 and C2, and the non-native interchain bond is capable of stabilizing the dimer, and the first antibody has a first antigenic specificity. Demarest teaches that the C1 comprises either an engineered CAlpha or CBeta, and C2 comprises an engineered CBeta or CAlpha, and wherein the first VH is operably linked to a C1 at a first conjugation domain and wherein the first VL is operably linked to C2 at a second conjugation domain. Demarest further teaches the method of producing the polypeptide comprising, an isolated vector comprising the polynucleotide, and a host cell comprising the isolated polynucleotide. ([0008]; Claims 15 and 25; Table 1, Example 1 [0107-0109]; Figure 1) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 9, 18, 27, 61, 63 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (2015) (Protein Design of IgG/TCR chimeras for the co-expression of Fab-like moieties within bispecific antibodies, mAbs, vol. 7, 2015), in view of Degermann et al (1999) (T-Cell Receptor ß Chain Lacking the Large Solvent-exposed Cß FG Loop Supports Normal α/ß T Cell Development and Function in Transgenic Mice, Journal of Experimental Medicine, Vol. 189, 1999). 
Wu teaches a polypeptide complex comprising: 1) a first polypeptide comprising, from N-terminus to C-terminus, a first heavy chain variable domain (VH) of a first antibody operably linked to a first T-cell receptor (TCR) constant region (C1), and 2) a second polypeptide comprising, from N-terminus to C-terminus, a first light chain variable domain (VL) of the first antibody operably linked to a second constant region (C2), wherein C1 and C2 are capable of forming a dimer comprising at least one non-native interchain bond between C1 and C2, and the non-native interchain bond is capable of stabilizing the dimer, and the first antibody has a first antigenic specificity. Wu teaches that the C1 comprises either an engineered CAlpha, and C2 comprises an engineered CBeta, and wherein the first VH is operably linked to a C1 at a first conjugation domain and wherein the first VL is operably linked to C2 at a second conjugation domain. Wu further teaches the method of producing the polypeptide comprising, an isolated polynucleotide encoding the polypeptide complex, an isolated vector comprising the polynucleotide, and a host cell comprising the isolated polynucleotide. Wu teaches deleting the FG loop in the polypeptide complex. Wu teaches that the lack of FG loop within Cß allowed for complete heavy and light chain association in the protein due to the steric hinderance of the FG loop.  Wu successfully demonstrates constructing a polypeptide complex comprising the CBeta deleted FG loop. (Figure 1 A/D; pg 365; Methods; Abstract; pg. 368 last paragraph; Figure 4)
	However, Wu does not explicitly teach the polypeptide complex engineered CBeta lacks an FG loop encompassing the amino acid residues 101-117 of the native CBeta.
	Degermann teaches that the T-Cell receptor (TCR) lacking the FG loop allows for normal T-cell development and function in transgenic mice. Degermann teaches the deletion of the 14-amino acid FG loop of the Cß domain and that one can replace FG loops to function appropriately. Degermann successfully demonstrates that a TCR is able to assemble and complex normally with the Cbeta lacking the entire FG loop (Results and Discussion).
It would have been prima facie obvious to one of the ordinary skill of the art at the time the invention was filed to delete the FG loop in the engineered CBeta of Wu comprising amino acids 101-117 of the native CBeta. One would have been motivated to because Wu explicitly teaches deleting the CBeta FG loop in the construction of their polypeptide complex to remove the steric hinderance of the FG loop and to allow for complete heavy and light chain association of the complex. One would have had a reasonable expectation of success to because Degermann and Wu successfully demonstrate that a TCR is able to assemble and complex normally with the C-ß lacking the entire FG loop. 

Claims 1, 9, 19, 61, 63 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (2015) (Protein Design of IgG/TCR chimeras for the co-expression of Fab-like moieties within bispecific antibodies, mAbs, vol. 7, 2015), in view of Gee et al (WO2018175585 A2, Priority Date: 03/24/2017). 
Wu teaches a polypeptide complex comprising: 1) a first polypeptide comprising, from N-terminus to C-terminus, a first heavy chain variable domain (VH) of a first antibody operably linked to a first T-cell receptor (TCR) constant region (C1), and 2) a second polypeptide comprising, from N-terminus to C-terminus, a first light chain variable domain (VL) of the first antibody operably linked to a second constant region (C2), wherein C1 and C2 are capable of forming a dimer comprising at least one non-native interchain bond between C1 and C2, and the non-native interchain bond is capable of stabilizing the dimer, and the first antibody has a first antigenic specificity. Wu teaches that the C1 comprises either an engineered CAlpha, and C2 comprises an engineered CBeta, and wherein the first VH is operably linked to a C1 at a first conjugation domain and wherein the first VL is operably linked to C2 at a second conjugation domain. Wu further teaches the method of producing the polypeptide comprising, an isolated polynucleotide encoding the polypeptide complex, an isolated vector comprising the polynucleotide, and a host cell comprising the isolated polynucleotide. Wu teaches deleting the FG loop in the polypeptide complex. Wu teaches that the lack of FG loop within Cß allowed for complete heavy and light chain association in the protein due to the steric hinderance of the FG loop.  Wu successfully demonstrates constructing a polypeptide complex comprising the CBeta deleted FG loop. (Figure 1 A/D; pg 365; Methods; Abstract; pg. 368 last paragraph; Figure 4)
	However, Wu does not teach the specific SEQ ID NOs of C-α and C-ß instantly claimed.
Gee teaches T-cell receptors having an alpha and beta chains, SEQ ID NOs 258 (alpha) and SEQ ID NOs 259 or 260 (beta), which match 100% to the instantly claimed sequences, SEQ ID Nos 33 and 43, respectively. Gee teaches that these T-cell receptors (TCR) may be used to create a TCR-like antibody.  ([0005] Claims 9 and 10)
It would have been prima facie obvious to one of the ordinary skill of the art at the time the invention was filed to use the instantly claimed sequences of C-α and C-ß to construct the instantly claimed polypeptide complex. One would have been motivated to because Wu teaches the construction of the instantly claimed polypeptide complex, comprising linking a VH and VL of an antibody to T-cell receptor constructs. One would have a reasonable expectation of success because Gee teaches the specific sequences of C-α and C-ß of the T-cell receptor and that it may be used to create a TCR-like antibody. 

Claims 1, 9, 19-21, 61, 63 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (2015) (Protein Design of IgG/TCR chimeras for the co-expression of Fab-like moieties within bispecific antibodies, mAbs, vol. 7, 2015), in view of Hayes et al (US11203627B2, Priority Date: 10/08/2014).  
Wu teaches a polypeptide complex comprising: 1) a first polypeptide comprising, from N-terminus to C-terminus, a first heavy chain variable domain (VH) of a first antibody operably linked to a first T-cell receptor (TCR) constant region (C1), and 2) a second polypeptide comprising, from N-terminus to C-terminus, a first light chain variable domain (VL) of the first antibody operably linked to a second constant region (C2), wherein C1 and C2 are capable of forming a dimer comprising at least one non-native interchain bond between C1 and C2, and the non-native interchain bond is capable of stabilizing the dimer, and the first antibody has a first antigenic specificity. Wu teaches that the C1 comprises either an engineered CAlpha, and C2 comprises an engineered CBeta, and wherein the first VH is operably linked to a C1 at a first conjugation domain and wherein the first VL is operably linked to C2 at a second conjugation domain. Wu further teaches the method of producing the polypeptide comprising, an isolated polynucleotide encoding the polypeptide complex, an isolated vector comprising the polynucleotide, and a host cell comprising the isolated polynucleotide. Wu teaches deleting the FG loop in the polypeptide complex. Wu teaches that the lack of FG loop within Cß allowed for complete heavy and light chain association in the protein due to the steric hinderance of the FG loop.  Wu successfully demonstrates constructing a polypeptide complex comprising the CBeta deleted FG loop. (Figure 1 A/D; pg 365; Methods; Abstract; pg. 368 last paragraph; Figure 4)
	However, Wu does not teach the specific SEQ ID NOs of C-α, C-ß, or the first or second conjugation domains instantly claimed. 
	Hayes teaches a T-cell receptor having alpha and beta chains (SEQ ID NOs 17 (beta), 4, 12, and 13 (alpha)), that match 100% to the instantly claimed sequences, SEQ ID NOs 33 and 43. Hayes also teaches the first and second conjugation domain SEQ ID NOs 3,5,8-11, 14-17 and 19, which match 100% to instantly claimed SEQ ID NO: 50.  Hayes further teaches uses of the instantly claimed TCR invention, such as fusing the alpha and beta chain to an antibody or to form a multivalent TCR complex.  (claim 4, col. 2 lines 14-20,  col 4, lines 51-60; col 12, lines 30-45)
It would have been prima facie obvious to one of the ordinary skill of the art at the time the invention was filed to use the instantly claimed sequences of C-α, C-ß and the conjugation domains to construct the instantly claimed polypeptide complex. One would have been motivated to because Wu teaches the construction of the instantly claimed polypeptide complex, comprising linking a VH and VL of an antibody to T-cell receptor constructs and linking via conjugation domains. One would have a reasonable expectation of success because Hates teaches the specific sequences of C-α and C-ß of the T-cell receptor, and the first or second conjugation domain, and that it may be used to in other inventions, such as fusing with other antibodies. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, 19, 20, 21, 60, 61, 63 and 65 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 17-20, and 22 of copending Application No. 16/648,792 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the co-pending application recite all the elements of the polypeptide complex with CH/CL1 replacement with TCR constant regions in the instant claim. Specifically, the instant application recites a polypeptide complex, comprising a first-antigen binding moiety with a VH of first antibody linked to TCR constant, C1, and a first light chain variable domain VL linked to a TCR constant region. The referenced co-pending application and the instant application are claiming common subject matter, as follows: 
Instant Application: 16/648,995
Copending Application: 16/648,792
Claim 1. A polypeptide complex comprising:
a first polypeptide comprising, from N-terminus to C-terminus, a first heavy chain variable domain (VH) of a first antibody operably linked to a first T cell receptor (TCR) constant region (C1), and
a second polypeptide comprising, from N-terminus to C-terminus, a first light chain variable domain (VL) of the first antibody operably linked to a second TCR constant region (C2), wherein: C1 and C2 are capable of forming a dimer comprising at least one non-native interchain bond between C1 and C2, and the non-native interchain bond is capable of stabilizing the dimer, and the first antibody has a first antigenic specificity.
Claim 1. A bispecific polypeptide complex, comprising a first antigen-binding moiety associated with a second antigen-binding moiety, wherein: the first antigen-binding moiety comprises bond is capable of stabilizing the dimer, and the second antigen-binding moiety comprises 

Claim 4. The bispecific polypeptide complex of claim 1, wherein: the first VH is operably linked to C1 at a first conjunction domain, and the first VL is operably linked to C2 at a second conjunction domain wherein the first conjunction domain comprises or is SEQ ID NO: 23, and/or the second conjunction domain comprises or is SEQ ID NO: 24.
Claim 9.  The polypeptide complex of claim 1, wherein :a) C1 comprises an engineered CBeta, and C2 comprises an engineered CAlpha; b) C1 comprises an engineered CAlpha, and C2 comprises an engineered CBeta; C) C1 comprises an engineered CBeta, and C2 comprises an engineered CPre-Alpha; d) C1 comprises an engineered CPre-Alpha, and C2 comprises an engineered CBeta; e) C1 comprises an engineered CGamma, and C2 comprises an engineered CDelta; or f) C1 comprises an engineered CDelta, and C2 comprises an engineered CGamma; and wherein: the first VH is operably linked to C1 at a first conjunction domain, and the first VL is operably linked to C2 at a second conjunction domain.

Claim 19. The polypeptide complex of claim 9, wherein the engineered CAlpha comprises SEQ ID NO: 43-48, and/or the engineered CBeta comprises SEQ ID NO: 33-41.

Claim 20. The polypeptide complex of claim 9, wherein C1 comprises the engineered CBeta, and C2 comprises the engineered CAlpha; and wherein the first conjunction domain comprises or is SEQ ID NO: 49 or 50, and/or the second conjunction domain comprises or is SEQ ID NO: 51 or 52.
Claim 4. The bispecific polypeptide complex of claim 1, wherein: the first VH is operably linked to C1 at a first conjunction domain, and the first VL is operably linked to C2 at a second conjunction domain wherein the first conjunction domain comprises or is SEQ ID NO: 23, and/or the second conjunction domain comprises or is SEQ ID NO: 24.
Claim 21.  The polypeptide complex of claim 9, wherein the C1 comprises the engineered CAlpha, and the C2 comprises the engineered CBeta; and wherein the first conjunction domain comprises or is SEQ ID NO: 129 or 130, and/or the second conjunction domain comprises or is SEQ ID NO: 49 or 50.

Claim 60. A conjugate comprising the polypeptide complex of claim 1, conjugated to a moiety. 
Claim 17.  A conjugate comprising the bispecific polypeptide complex of claim 1, conjugated to a moiety.
Claim 61. An isolated polynucleotide encoding the polypeptide complex of claim 1, or an isolated vector comprising the polynucleotide. 
Claim 18.  An isolated polynucleotide encoding the bispecific polypeptide complex of claim 1. 
Claim 19. An isolated vector comprising the polynucleotide of claim 18.  
Claim 20. A host cell comprising the isolated polynucleotide of claim 18 or the isolated vector of claim 19.
Claim 63. A host cell comprising the isolated polynucleotide, or the isolated vector of claim 61. 

Claim 65. A method of producing the polypeptide complex comprising: a) introducing to the host cell: a first polynucleotide encoding a first polypeptide comprising, from N- terminus to C-terminus, a first heavy chain variable region (VH) of a first antibody operably linked to a first TCR constant region (C1), and a second polynucleotide encoding a second polypeptide comprising, from N-terminus to C-terminus, a first light chain variable domain (VL) of the first antibody operably linked to a second TCR constant region (C2), wherein: C1 and C2 are capable of forming a dimer comprising at least one non- native interchain bond between C1 and C2, and the non-native interchain bond is capable of stabilizing the dimer, and b) allowing the host cell to express the polypeptide complex.
Claim 22. A method of producing a bispecific polypeptide complex, comprising: a) introducing to a host cell one or more polynucleotides encoding the bispecific polypeptide complex of claim 1 [[;]] [[and]] b) allowing the host cell to express the bispecific polypeptide complex, and c) isolating the bispecific polypeptide complex.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 27 is objected to. Claims 1, 9, 14, 16, 18, 19, 20, 21, 27, 60, 61, 63 and 65 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642